200 F.2d 561
Boyd C. TAYLOR'S ESTATE, Deceased, Frank F. Ferris, II, Executor, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11560.
United States Court of Appeals Sixth Circuit.
December 18, 1952.

Petition to Review Decision of U. S. Tax Court.
Frank F. Ferris, II, Blue Ash, Ohio, for petitioner.
Charles S. Lyon, Ellis N. Slack, Mason B. Leming, and Fred Youngman, Washington, D. C., for respondent.
Before SIMONS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This case having been considered on the record, briefs and oral arguments of counsel for respective parties;


2
It is ordered that the judgment of the Tax Court, 17 T.C. 627, be and is affirmed for the reasons stated in its opinion. See Bull v. United States, 295 U.S. 247, 55 S.Ct. 695, 79 L.Ed. 1421.